Title: To Thomas Jefferson from Albert Gallatin, 7 June 1804
From: Gallatin, Albert
To: Jefferson, Thomas


          
            Dear Sir
            7th June 1804
          
          I enclose the copy of an explanatory letter to the Marshal. Whatever relates to that subject is quite loose. We have no prisons of our own; and the States lend us theirs & also their penitentiaries. These being sufficiently safe for States criminals and in some instances as at New York protected by a constant guard in the pay of the State, no application has ever been made, nor, as I am told, any allowance granted for expences of that nature after conviction.
          On that account & to prevent clamour it would be well perhaps that Mr. Page should be privately informed that such expences not being incurred elsewhere, it would be eligible that, by admission in the penitentiary or otherwise, it might cease as soon as possible.
          Respectfully Your most obedient Servt.
          
            Albert Gallatin
          
        